Rehearing granted, November 18, 2002




                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7937
JAIME RODRIGUEZ,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                  (CR-92-36, CA-99-477-3-MU)

                      Submitted: June 7, 2002

                      Decided: June 25, 2002

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Jaime Rodriguez, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. RODRIGUEZ
                              OPINION

PER CURIAM:

   In July 1992, Jaime Rodriguez was indicted for conspiracy to pos-
sess with intent to distribute cocaine, in violation of 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999 & Supp. 2001). Rodriguez pled not
guilty to the offenses and proceeded to trial. The jury found Rodri-
guez guilty of conspiracy to possess cocaine powder with the intent
to distribute. The district court sentenced Rodriguez to 262 months
imprisonment and five years supervised release.

   Rodriguez appealed his conviction and sentence to this court. He
contended that the district court erred when it admitted evidence of
his prior bad acts and deprived him of his right to a speedy trial; in
addition, Rodriguez claimed that the evidence was insufficient to sup-
port his conviction. In an unpublished opinion, we rejected all of
Rodriguez’s arguments and affirmed his conviction and sentence.
United States v. Rodriguez, 1998 WL 390947, No. 95-5584 (4th Cir.
June 29, 1998) (unpublished).

   In November 1999, Rodriguez moved to vacate his sentence pursu-
ant to 28 U.S.C.A. § 2255 (West Supp. 2001). He reiterated the issues
raised in his direct appeal, adding ineffective assistance of counsel
and perjury to his list of claims. The district court denied this motion
without a hearing. On appeal, Rodriguez narrows his claims to the
following: (1) his conviction was based upon a defective indictment;
(2) he received ineffective assistance of counsel; (3) the district court
erred when it found that, even if defense counsel’s performance fell
below an objective standard of reasonableness, there was no preju-
dice; and (4) his conviction was based on perjured testimony, and the
district court failed to address this claim.

   First, Rodriguez claims that the district court sentenced him to an
offense not charged in the indictment. Specifically, he alleges that he
was neither charged nor convicted for a violation under 21 U.S.C.A.
§ 841(a)(1), but received a sentence under that statute. However, the
record belies this claim. The indictment charged Rodriguez with vio-
lating both 21 U.S.C.A. § 841(a)(1) and 21 U.S.C.A. § 846. The jury
found Rodriguez guilty of conspiracy, 21 U.S.C.A. § 846, and the dis-
                     UNITED STATES v. RODRIGUEZ                      3
trict court correctly calculated his sentence pursuant to that statute,
which incorporates by reference the penalty provisions of § 841.
Moreover, claims under Apprendi v. New Jersey, 530 U.S. 466
(2000), are not cognizable on collateral review. United States v. Sand-
ers, 247 F.3d 139, 146-51 (4th Cir.), cert. denied, ___ U.S. ___, 122
S. Ct. 573 (2000). Therefore, this claim is without merit.

   Next, Rodriguez broadly contends that his counsel failed to present
any defense. In order for Rodriguez to succeed on this claim, he must
show "(1) that counsel’s representation ‘fell below an objective stan-
dard of reasonableness’ and (2) that counsel’s deficient performance
prejudiced [him]." Roe v. Flores-Ortega, 528 U.S. 470, 476-77 (2000)
(quoting Strickland v. Washington, 466 U.S. 668, 688, 694 (1984)).
We are highly deferential to counsel’s strategic decisions and will not
allow hindsight to influence our assessment of counsel’s performance.
Strickland v. Washington, 466 U.S. at 689.

   The district court exhaustively reviewed the record and found that
Rodriguez’s claims lacked any factual support. At trial, defense coun-
sel argued that the Government could not prove Rodriguez’s involve-
ment in a conspiracy beyond a reasonable doubt; therefore, counsel’s
strategy was to challenge the credibility of the Government’s case
through pretrial evidentiary motions and intense cross-examination of
witnesses. That the jury ultimately was not persuaded by this strategy
does not suggest that counsel was ineffective. We accordingly find no
reason to disagree with the district court’s thorough analysis of this
claim.

   Rodriguez further alleges that his counsel failed to raise on appeal
the issues he brings before this court. A review of Rodriguez’s direct
appeal belies this claim. Defense counsel raised numerous issues on
appeal, ranging from insufficiency of the evidence to the deprivation
of Rodriguez’s right to a speedy trial. United States v. Rodriguez, 155
F.3d 563 (4th Cir. 1998). The only issue omitted by defense counsel
(the allegedly defective indictment) that Rodriguez has presented to
this court would have been unsuccessful. Rodriguez has failed to pro-
duce any other evidence to show how his defense counsel acted below
an objective standard of reasonableness. Accordingly, his claim of
ineffective assistance of counsel is meritless.
4                    UNITED STATES v. RODRIGUEZ
   Third, Rodriguez claims that the district court committed plain
error when it incorrectly stated Rodriguez’s sentence in its memoran-
dum opinion. In its analysis of Rodriguez’s ineffective assistance of
counsel claim, the district court mistakenly stated that Rodriguez was
sentenced to 235 months imprisonment, instead of 262 months
imprisonment. This error, though, does not affect the outcome of
Rodriguez’s action. He has failed to provide any compelling evidence
to satisfy the first prong of the Strickland test. Therefore, any error
in the district court’s analysis of the second prong is inconsequential.

   Finally, Rodriguez asserts that his conviction was based on per-
jured testimony, and he seeks a remand so the district court may
address this claim. Rodriguez’s claim is based on the testimony of a
DEA agent, whose credibility Rodriguez questions, and about whom
Rodriguez filed a complaint with the DEA’s Office of Professional
Responsibility. So far as the record reveals, Rodriguez’s complaint is
still pending. Because Rodriguez did not raise this claim on direct
appeal, it is barred unless he can show cause and prejudice or a mis-
carriage of justice. Schlup v. Delo, 513 U.S. 298, 324 (1995); United
States v. Frady, 456 U.S. 152, 167-68 (1982). Rodriguez has not
asserted cause. The record does not establish that Rodriguez is actu-
ally innocent; indeed, his conviction was based on the testimony of
several witnesses, not just the testimony of the DEA agent. Accord-
ingly, we find no miscarriage of justice. Because this claim is proce-
durally barred, we decline to remand to the district court.

   We deny a certificate of appealability and dismiss the appeal. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           DISMISSED